Clayton Greene Jr., Senior Judge
Upon the consideration of the Joint Petition for Reprimand by Consent filed by the Attorney Grievance Commission of Maryland and the Respondent, John Douglas Shin and the record herein, it is this 23rd day of January, 2019,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, John Douglas Shin, be and hereby is REPRIMANDED for violating Rules 1.1, 1.3 and *8595.3 of the Maryland Lawyers' Rules of Professional Conduct.
ORDERED, that the Clerk of this Court shall enter a judgment for costs in favor of the Petitioner and against the Respondent in the amount of Three Hundred Sixty-Four Dollars and 60/100 ($364.60).